 


110 HR 2594 IH: Safe and Fuel Efficient Driving Act of 2007
U.S. House of Representatives
2007-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2594 
IN THE HOUSE OF REPRESENTATIVES 
 
June 6, 2007 
Mr. Knollenberg introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish a Federal public relations and education campaign to promote responsible and fuel-efficient driving in the United States. 
 
 
1.Short titleThis Act may be cited as the Safe and Fuel Efficient Driving Act of 2007. 
2.FindingsThe Congress finds that— 
(1)the United States has a national security interest in reducing our consumption of Middle East oil;  
(2)the United States has an environmental interest in reducing our emissions of carbon dioxide and other greenhouse gases linked to climate change;  
(3)the domestic auto industry is making significant investments in alternative energy research and development;  
(4)the price of oil is anticipated to remain at high levels for the foreseeable future and gas prices will also be high;  
(5)there are still considerable obstacles to overcome in making alternative fuel vehicles like hybrids, clean diesel vehicles, and ethanol and biofuel vehicles commercially acceptable;  
(6)there are significant economic issues associated with arbitrarily raising Federal fuel economy regulations;  
(7)there are several personal conservation steps that individual motorists can take to improve the fuel efficiency of their vehicles, such as following the speed limit, avoiding rapid acceleration and braking, properly inflating vehicle tires, avoiding overuse of air conditioners and heaters, and removing excess weight from their cars;  
(8)these personal conservation steps can improve a vehicle’s fuel economy by upwards of 33 percent depending on the driving situation; and 
(9)these personal conservation steps can also have a significant impact on improving a vehicle’s safety. 
3.Public relations and education campaignThe Secretary of Transportation and the Secretary of Energy shall jointly develop a multiyear public relations and education campaign to promote responsible and fuel-efficient driving in the United States. Such campaign shall include advertising, public relations, media events, conferences and seminars, brochures and collateral materials, and Internet communications.
4.Authorization of appropriationsThere are authorized to be appropriated for carrying out this Act, $20,000,000 for each of the fiscal years 2008 through 2012. 
 
